885 F.2d 865Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mary Lee LYNCH, Claimant-Appellant,v.A.H. ROBINS COMPANY, INCORPORATED, Debtor-Appellee.
No. 89-2112.
United States Court of Appeals, Fourth Circuit.
Submitted July 21, 1989.Decided Sept. 19, 1989.

Mary Lee Lynch, appellant pro se.
Linda Jenkins Thomason, Mays & Valentine, Michael Lewis Cook, Skadden, Arps, Slate, Meagher & Flom, for appellee.
Before DONALD RUSSELL, WIDENER, AND CHAPMAN, Circuit Judges.
PER CURIAM:


1
Mary Lee Lynch, a Dalkon Shield claimant, filed a notice of appeal on March 21, 1988 in connection with the A.H. Robins Co. Chapter 11 bankruptcy reorganization plan.  As the record does not show that this was a timely appeal from any appealable order, we dismiss the appeal for lack of jurisdiction.  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


2
DISMISSED.